DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the Specification lacks written description support for the genus "electrical characteristics" because only a single species of impedance is disclosed. Similarly, the genus "degree of coagulation" lacks written description support because only a single species of the degree of coagulation based on impedance is disclosed (see published Specification, para. 0036)  and such term could include for example the degree of constriction of the blood vessel, degree of formation of a temporary “platelet plug", degree of activation of the coagulation cascade or degree of formation of “fibrin plug” or the final clot.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to Claim 1, the limitation "determine a degree of blood coagulation by extracting a characteristic time as a parameter related to the degree of blood coagulation from the measured data of the time change of the electrical characteristics of the blood sample" is indefinite because the metes and bounds of the limitation is uncertain. Not only "a characteristic time as a parameter" is uncertain as to its meaning, but also the further definition of being "related to" does not further define the claim limitation because the relationship of being related is indefinite since the metes and bounds of the relationship is uncertain, e.g. everything can be related to another thing. Still further, electrical characteristics is uncertain because the metes and bounds are indefinite. Moreover, the "degree of blood coagulation" is uncertain because the metes and bounds are unknown. More particularly, the Specification relates the degree of blood coagulation to impedance (see published Specification, para. 0036), but the broadest reasonable interpretation of the term could include degree of constriction of the blood vessel, degree of formation of a temporary “platelet plug", degree of activation of the coagulation cascade or degree of formation of “fibrin plug” or the final clot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a blood coagulation system comprising a blood measurement circuit including electrodes and configured to measure electrical characteristics of a blood sample at a plurality of frequencies and a blood analysis circuit configured to determine a degree of coagulation, which is essentially an abstract ideal. Moreover, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
	A streamlined analysis of claim 1 follows. Regarding claim 1, the claim recites an analyzing system, having a series of circuits, including an electrode, to determine a degree of blood coagulation. Thus, the claim is directed to an apparatus, which is one of the statutory categories of invention.
	The claim is then analyzed to determine whether it is directed to any judicial exception. The blood circuit configured to determine a degree of blood coagulation based on the electrical characteristics (impedance) of the blood sample sets forth a judicial exception. This circuit describes a correlation or relationship between electrical characteristics (impedance) and a degree of blood coagulation. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.
	Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the law of nature, the claim recites additional blood measurement circuit including an electrode which applies a plurality of frequencies, and measure the electrical characteristics of the blood sample. Introducing an alternating electric field to a sample in order to measure electrical characteristics of a sample by applying a plurality of frequencies of the alternating field is well-understood, routine and conventional activity for those in the field of medical diagnostics (see for example US Patent 6028433). Further, the measuring of electrical characteristics of a blood sample by applying a plurality of frequencies of the alternating electric field and determine a degree of blood coagulation based on the electrical characterizes of the blood sample wherein one of the frequencies is from 2MHz to 40MHz is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to use the correlation. Based on determining a degree of blood coagulation based on the electrical characteristics of the blood sample under the plurality of frequencies of the alternating electric field, wherein at least one of the frequencies of the alternating electric field is from 2 MHz to 40 MHz merely instructs a medical professional to use any calculation technique to determine the degree of coagulation from the data sets. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as one or more electrodes, sample cartridge, power supply or display do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). 
	Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. This is evidenced by the rejection of the claim in view of prior art. Moreover, the determination of the degree of coagulation is not further processed to be a practical application or even displayed to the user (except for Claim 11). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. The same rationale applies to dependent Claims 2-15. The dependent claims fail to add something more to the abstract independent claims as they generally recite limitations pertaining to data gathering and the display of data. More particularly, regarding claim 11, as previously indicated, the further limitation of a display does not automatically confer eligibility on a claim directed to an abstract idea because the limitation fails to provide something more than the abstract idea. (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). More specifically, Applicant has failed to disclose how the display of the blood coagulation degree adds something more or provides an improvement to the technical field. The system claims are directed to generic computer components configured to perform the abstract idea. The limitations within the system claims fail to recite something more than the generic computer components configured to either 1) perform their routine function (gather data, display results), or 2) the abstract idea itself. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	In addition, assuming arguendo the claims cover statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art), such claims embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter and should be rejected under 35 U.S.C. 101, for at least this reason (see MPEP 2106).  
	In response to the rejection under 35 USC 101, Applicant argues the claim limitation 
determine a degree of blood coagulation by extracting a characteristic time as a parameter related to the degree of blood coagulation from the measured data of the time change of the electrical characteristics of the blood sample under the plurality of frequencies of the alternating electric field

provides (a) a technical improvement that is an advancement over conventional blood coagulation systems (b) additional elements which are sufficient to amount to significantly more than the judicial exception and (c) an improved technical feature that ensures a more accurate calculation of the degree of blood coagulation.  
	In response thereto, the limitation is lacks written description support and is indefinite as explained above such that Applicant's arguments are non-persuasive.  Notwithstanding, although Fig. 6 shows an example of measurement results by a prototype machine of Applicant and a machine of another company, Applicant has not provided measurement data to support the allegation that the claimed invention more accurately calculates the degree of blood coagulation.  Accordingly, the rejection is maintained.  

Further Examination In View of Prior Art Precluded
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The previous prior art rejections in the Non-Final Rejection dated February 25, 2022 and a potential double patenting over the parent patent, US Patent 10281452 (US Serial Number 14/391090) will be revisited upon clarification of the above issues. 

In an effort to have compact prosecution, the Examiner acknowledges the prior rejections under 35 USC 112 are withdrawn in view of Applicant's amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791


/MITCHELL E ALTER/
Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791